--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5.9

                          
Execution Version


EIGHTH AMENDMENT TO CREDIT AGREEMENT


THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 23, 2011 (the “Effective Date”), by and among TWINLAB CORPORATION, a
Delaware corporation (“Borrower”), IDEA SPHERE INC., a Michigan corporation
(“Parent”), and FIFTH THIRD BANK, an Ohio banking corporation (“Lender”), is as
follows:


Preliminary Statements


A.           Borrower, Parent and Lender are parties to a Credit Agreement dated
as of January 7, 2008, as amended by the First Amendment to Credit Agreement and
Amendment to Loan Documents dated as of December 2, 2008, the Second Amendment
to Credit Agreement dated to be effective as of January 2, 2009, the Third
Amendment to Credit Agreement dated to be effective as of May 8, 2009, the
Forbearance and Reaffirmation Agreement and Amendment to Loan Documents dated to
be effective as of September 8, 2009, the First Amendment to Forbearance and
Reaffirmation Agreement and Amendment to Loan Documents dated to be effective as
of November 8, 2009, the Fourth Amendment to Credit Agreement dated to be
effective as of March 8, 2010, the Fifth Amendment to Credit Agreement dated to
be effective as of December 31, 2010, the Sixth Amendment to Credit Agreement
dated to be effective as of June 8, 2011, and the Seventh Amendment to Credit
Agreement dated to be effective as of September 8, 2011 (such Credit Agreement,
as heretofore amended, being the “Credit Agreement”).  Capitalized terms which
are used, but not defined, in this Amendment will have the meanings given to
them in the Credit Agreement.


B.           The Loan Parties have requested that Lender: (i) amend the Credit
Agreement and other Loan Documents to extend the stated Termination Date to
January 5, 2014; (ii) waive the Current Defaults (as defined in Section 2.1);
and (iii) make certain other amendments to the Credit Agreement and certain of
the other Loan Documents, all as more specifically set forth herein.  Lender is
willing to consent to such requests and to amend the Credit Agreement and the
other Loan Documents to reflect such modifications, all on the terms, and
subject to the conditions, of this Amendment.


Statement of Agreement


In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, Lender, Parent and
Borrower hereby agree as follows:


1.           Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions of this Amendment, the Credit Agreement is hereby amended as follows:


1.1           Section 1.1 of the Credit Agreement is hereby amended by the
addition of the following new definitions, in their proper alphabetical orders,
to provide in their respective entireties as follows:

 
1

--------------------------------------------------------------------------------

 



“Capital Contributions Credit” has the meaning given in the Capital Contribution
Agreement.


“Conditions to Payment of Preferred Cash Dividends” means, with respect to any
proposed Permitted Preferred Cash Dividend Payment, each of the following
conditions:  (a) no Event of Default then exists or would result from the making
of such proposed Permitted Preferred Cash Dividend Payment, (b) after giving
effect to the making of such proposed Permitted Preferred Cash Dividend Payment,
on a pro forma basis, Borrower would have Revolving Loan Availability in the
principal amount of at least $2,500,000, after subtracting therefrom the total,
as of such date, of the amount, if any, (i) of Borrower’s accounts payable which
remain unpaid greater than sixty (60) days past the invoice date with respect
thereto, unless the same are the subject of an A/P Trade Payable Agreement, and
(ii) any book overdraft of Borrower, and (c) after giving effect to the making
of such proposed Permitted Preferred Cash Dividend Payment, Borrower is in
compliance with the Fixed Charge Coverage Ratio, calculated on a pro forma basis
as if such Permitted Preferred Cash Dividend Payment had been made on the first
day of the relevant Test Period.


“Debt-to-Equity Conversion Documents” has the meaning given in Section 4.9 of
the Eighth Amendment.


“Eighth Amendment” means the Eighth Amendment to Credit Agreement dated to be
effective as of December 23, 2011, among Borrower, Parent, and Lender.


“Eighth Amendment LaSalle Consent Letter” has the meaning given in Section 4.7
of the Eighth Amendment.


“Extraordinary Expense Cap” means:


(a)           for the Test Period ending on December 31, 2011, an aggregate
amount equal to $175,000;


(b)           for each of the Test Periods ending on March 31, 2012 and June 30,
2012, an aggregate amount equal to $183,683; and


(c)           for any Test Period ending on or after September 30, 2012, an
aggregate amount equal to $500,000.


“Extraordinary Expense Carryover Amount” means:

 
2

--------------------------------------------------------------------------------

 



(a)            for each of the Test Periods ending on December 31, 2011, March
31, 2012, and June 30, 2012, an aggregate amount equal to $316,317; and


(b)            for any Test Period ending on or after September 30, 2012, an
amount equal to zero Dollars.


“Preferred Stock Documents” has the meaning given in Section 4.8 of the Eighth
Amendment.


“Prepaid Capital Contribution Payments” means, for all purposes of this
Agreement and the other Loan Documents, aggregate amounts (a) representing
Capital Contributions (as defined in the Capital Contribution
Agreement) satisfied by the Capital Contributions Credit, in an aggregate amount
up to $15,000,000 with respect to all Capital Contributions resulting from any
Capital Contribution Triggering Event occurring on or after October 30, 2011,
and (b) with respect to which Contributors’ (as defined in the Capital
Contribution Agreement) obligation to make such Capital Contributions is deemed
satisfied pursuant to, and in accordance with, the terms of the Capital
Contribution Agreement.


“Voluntary Capital Contribution Payments” means, for any period, aggregate
amounts which are (a) voluntarily paid by one or more Contributors (as defined
in the Capital Contribution Agreement), (b) received by Lender in cash pursuant
to, and in accordance with, the terms of the Capital Contribution Agreement, and
(c) applied by Lender against the unpaid balance of the Loans in accordance with
this Agreement.


1.2           The following definitions in Section 1.1 of the Credit Agreement
are hereby amended in their entireties by substituting the following in their
respective places:


“Capital Contribution Payments” means, for any period, aggregate amounts
received by Lender in cash under the Capital Contribution Agreement and applied
by Lender against the unpaid balance of the Loans in accordance with this
Agreement.  For the avoidance of any doubt, “Capital Contribution Payments”
shall not include (a) Prepaid Capital Contribution Payments or (b) any other
Capital Contributions subject to the Capital Contribution Credit.

 
3

--------------------------------------------------------------------------------

 



“EBITDA” means, for any period, the total (without duplication) in Dollars of
(all as determined in accordance with GAAP on a consolidated basis): (a) Net
Income, plus (b) the aggregate amount of Loan Parties’ depreciation and
amortization expense for the applicable period to the extent deducted in the
determination of Net Income, plus (c) the aggregate amount of Loan Parties’
interest expense for the applicable period to the extent deducted in the
determination of Net Income, plus (d) the aggregate amount of Loan Parties’
income and franchise tax expense for the applicable period to the extent
deducted in the determination of Net Income, plus (e) any non-cash loss incurred
during the applicable period arising from the sale or other disposition of the
Cole Water Property to the extent deducted in the determination of Net
Income.  For purposes of determining EBITDA, “Net Income” will be determined
exclusive of any amounts, during such period, attributable to: (i) any upward
inventory adjustments except to the extent of an upward inventory adjustment as
certified by Loan Parties’ independent certified public accountants under GAAP
as part of preparing Loan Parties’ annual audited Financial Statements and for
which Lender is given notice of the amount thereof; (ii) any gain arising from
the sale of capital assets; (iii) any gain arising from the write-up of any
assets; (iv) any extraordinary gains and items of income; (v) any gains
recognized by a Loan Party as earnings which relate to adjustments made by a
Loan Party as a result of any extraordinary accounting adjustment; and (vi) any
other non-operating, non-recurring gains.


“Fifth Third Shareholder Loans” means the Indebtedness owing to Lender (or its
successors or assigns) evidenced by (a) that certain Amended, Restated, and
Consolidated Draw Loan Note and Agreement dated as of December 23, 2011 made by
David L. Van Andel and William W. Nicholson to the order of Fifth Third Bank in
the original principal amount of $36,300,000 (as may be further amended,
restated, modified, supplemented or replaced from time to time, the “Fifth Third
Shareholder Note”), and (b) the other Fifth Third Shareholder Loan Documents (as
defined in the Fifth Third Shareholder Note) (all of the foregoing, as the same
may be further amended, restated, modified, supplemented or replaced from time
to time, collectively, the “Fifth Third Shareholder Loan Documents”).


“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
resulting from dividing: (a) the sum of (i) EBITDA for any Test Period, plus
(ii) the then applicable Extraordinary Expense Carryover Amount, plus (iii) any
Extraordinary Expenses incurred in that same Test Period up to the then
applicable Extraordinary Expense Cap, less (iv) Loan Parties’ aggregate
consolidated Non-financed Capital Expenditures made in cash during that same
Test Period, by (b) Fixed Charges for that same Test Period.

 
4

--------------------------------------------------------------------------------

 



“Fixed Charges” means, for the applicable Test Period, the total (without
duplication), in Dollars, of (all as determined on a consolidated basis in
accordance with GAAP): (a) the principal amount of Loan Parties’ consolidated
long-term debt and obligations, in each case, paid during the applicable Test
Period (other than the Eighth Amendment Loan Paydowns (as defined in the Eighth
Amendment), any Cole Water Mandatory Prepayment (as defined in the Seventh
Amendment), and any Mortgaged Property Mandatory Prepayment (as defined in the
Seventh Amendment)); (b) the principal portion of Loan Parties’ aggregate
consolidated Capitalized Lease Obligations paid during the applicable Test
Period; (c) Loan Parties’ aggregate consolidated cash payments of interest
during the applicable Test Period (including interest paid on the Obligations,
the Fifth Third Shareholder Loans, the Alticor Note, the Owner/Affiliate
Subordinated Debt, the LaSalle Debt, the Capitalized Lease Obligations and any
other Indebtedness for the applicable Test Period); (d) Loan Parties’ aggregate
consolidated cash payments of income and franchise taxes during such Test Period
(whether or not in the form of Tax Distributions); and (e) all dividends and
distributions paid by Parent to its shareholders for such Test Period (including
each Permitted Preferred Cash Dividend Payment) (provided that nothing herein
shall be deemed to allow any such dividends and distributions unless expressly
permitted under Section 5.6).  For the avoidance of any doubt, “Fixed Charges”
shall be determined exclusive of any principal and/or interest payments on the
Fifth Third Shareholder Loans made by Persons other than Borrower after the
Effective Date (as defined in the Eighth Amendment).


“Owner/Affiliate Subordination Agreements” means, collectively: (a) the
Subordination Agreement between Mark A. Fox and Lender dated as of the date of
this Agreement, among other things, subordinating the applicable Owner/Affiliate
Subordinated Debt to the Obligations; (b) the Subordination Agreement between
JVA Enterprises Capital, LLC and Lender dated as of the date of this Agreement,
among other things, subordinating the applicable Owner/Affiliate Subordinated
Debt to the Obligations; (c) the Subordination Agreement between John Paul
DeJoria and Lender dated as of the date of this Agreement, among other things,
subordinating the applicable Owner/Affiliate Subordinated Debt to the
Obligations; (d) the Amended and Restated Subordination Agreement between
William W. Nicholson and Lender dated as of December 23, 2011, among other
things, subordinating the applicable Owner/Affiliate Subordinated Debt to the
Obligations; and (e) the Amended and Restated Subordination Agreement between
David L. Van Andel and Lender dated as of December 23, 2011, among other things,
subordinating the applicable Owner/Affiliate Subordinated Debt to the
Obligations.

 
5

--------------------------------------------------------------------------------

 

“Test Period” means each 12 Month Period ending at the end of each Fiscal
Quarter or Fiscal Year.  The first Test Period occurring on or after the
Effective Date (as defined in the Eighth Amendment), for the purposes of this
Agreement shall end on the Fiscal Year ended on December 31, 2011; provided,
that with respect to determining the Fixed Charge Coverage Ratio under Section
5.10 as of (a) December 31, 2011, “Test Period” means the period beginning on
October 1, 2011 and ending on December 31, 2011, (b) March 31, 2012, “Test
Period” means the period beginning on October 1, 2011 and ending on March 31,
2012, (c) June 30, 2012, “Test Period” means the period beginning on October 1,
2011 and ending on June 30, 2012, and (d) September 30, 2012, “Test Period”
means the period beginning on October 1, 2011 and ending on September 30, 2012.


1.3           Clause (a) of the definition of “Change of Control” in Section 1.1
of the Credit Agreement is hereby amended in its entirety by substituting the
following in its place:


 
(a)
a change in the ownership of Parent, such that David L. Van Andel, William W.
Nicholson and John Paul DeJoria, collectively, fail to: (i) own legally and
beneficially, free and clear of any Liens, more than 50%, on a fully diluted
basis, of the outstanding Ownership Interests of Parent or (ii) have the power
to direct or cause the direction of the management and policies of Parent;



1.4           Each reference to “July 8, 2013” in the definition of “Termination
Date” in Section 1.1 of the Credit Agreement is hereby amended by substituting a
reference to “January 5, 2014” for such reference to “July 8, 2013” where
“July 8, 2013” appears therein.


1.5           Section 2.1(c) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(c)            On the Effective Date (as defined in the Eighth Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Revolving
Credit Promissory Note in the form of Exhibit 2.1 to this Agreement (as amended
and restated, the “Revolving Note”), dated to be effective as of the Effective
Date (as defined in the Eighth Amendment), in the principal amount of the
Revolving Commitment, and bearing interest at such rates, and payable upon such
terms, as specified in the Revolving Note.  Subject to compliance with the
applicable provisions of Section 6.4(b) and the Revolving Note, Borrower may
prepay the Revolving Loans in whole or part at any time without premium or
penalty.


1.6           Section 2.2(d) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:

 
6

--------------------------------------------------------------------------------

 



(d)           On the Effective Date (as defined in the Eighth Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Term
Promissory Note in the form of Exhibit 2.2(d) to the this Agreement (as amended
and restated, the “Term Loan B Note”), dated to be effective as of the Effective
Date (as defined in the Eighth Amendment), in the original principal amount of
Term Loan B as of the Effective Date (as defined in the Eighth Amendment), and
bearing interest at such rates, and payable upon such terms, as specified in the
Term Loan B Note.


1.7           Section 5.6(a) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(a)           Neither Borrower nor Parent will declare or pay any dividend or
distributions on its Ownership Interests (including any return of
capital) except that:


(i)            Borrower may make cash dividends or distributions to Parent
solely in order, and in such amounts sufficient: (A) for Parent to pay (“Tax
Distributions”): (1) the federal, state and local income tax liabilities of
Borrower which are then due (to the extent Borrower is consolidated with Parent
for income tax purposes), or (2) any state franchise taxes of Parent which are
then due, and (B) for Parent to make Investments in the Joint Ventures to the
extent permitted by Section 5.9(ii);


(ii)           Borrower may make cash dividends or distributions to Parent, and
Parent may make cash dividends or distributions to a Contributor (as defined in
the Capital Contribution Agreement), in each case solely to the extent, and in
the manner, expressly permitted by the applicable Owner/Affiliate Subordination
Agreement;  and


(iii)           Borrower may make cash dividends or distributions to Parent, and
Parent may make cash dividends or distributions to its preferred shareholders,
in each case solely in order, and in such amounts sufficient, for Parent to pay
cash dividends that have been declared by Parent's Board of Directors on
Parent's preferred stock, in an aggregate amount not to exceed $1,250,000 in any
Fiscal Year (collectively, “Permitted Preferred Cash Dividends”), so long as,
with respect to each proposed Permitted Preferred Cash Dividend and after giving
effect thereto, each of the Conditions to Payment of Preferred Cash Dividends
has been satisfied.



 
7

--------------------------------------------------------------------------------

 



1.8           Section 5.10 of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


5.10           Fixed Charge Coverage Ratio.  Loan Parties will not permit the
Fixed Charge Coverage Ratio to be less than the ratio set opposite the following
Test Periods ending on any of the following dates or occurring during any of the
following periods:


Test Periods
Fixed Charge Coverage Ratio
   
For each of the Test Periods ending on
and after December 31, 2011
  1.0 to 1 



1.9           Section 6.6 of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


6.6           Capital Contribution Payments.  In the event that there is an
Event of Default of the Curable Financial Covenant (and there is no other Event
of Default then in existence), Borrower may cure such Event of Default if
(a) one or more of the following occurs (collectively, “Capital Contribution
Events”): (i) Capital Contribution Payments are made in strict compliance with
the terms of the Capital Contribution Agreement, (ii) Prepaid Capital
Contribution Payments are deemed to have been made in strict compliance with the
terms of the Capital Contribution Agreement, or (iii) Voluntary Capital
Contribution Payments are made pursuant to, and in accordance, with the terms of
the Capital Contribution Agreement; and (b) the proceeds of such Capital
Contribution Events are (1) received by Lender in cash (other than as it
respects any Prepaid Capital Contribution Payments) and (2) are in an amount
sufficient, if treated as being EBITDA for the applicable Test Period, to cause
compliance with the Fixed Charge Coverage Ratio.  For purposes of calculating
the Fixed Charge Coverage Ratio with respect to all applicable Test Periods,
EBITDA, solely for purposes of the Fixed Charge Coverage Ratio under
Section 5.10, shall be deemed to include the amount received (or deemed to have
been received) as a consequence of the applicable Capital Contribution Event by
Lender in accordance with this Section 6.6 as if such Capital Contribution
Events occurred in the Test Period for which there was an Event of Default under
Section 5.10 that resulted in the Capital Contribution Triggering Event
applicable to such Capital Contribution Events.  Borrower agrees to include in
each Compliance Certificate delivered to Lender Borrower’s identification of the
then amount of the Prepaid Capital Contribution Payments and the Capital
Contributions Credit.

 
8

--------------------------------------------------------------------------------

 

 
 
1.10                      Section 9.8 of the Credit Agreement is hereby amended
in its entirety by substituting the following in its place:


9.8           Notices.  Any notice required, permitted or contemplated hereunder
shall, except as expressly provided in this Agreement, be in writing and
addressed to the party to be notified at the address set forth below or at such
other address as each party may designate for itself from time to time by notice
hereunder and shall be deemed validly given: (a) when delivered in hand, (b) on
completion of a facsimile transmission to the number listed below so long as (i)
receipt of confirmation of the telecopy is made by the sending party and (ii) an
original notice is also sent to the receiving party contemporaneously with
facsimile by overnight courier in accordance with subparagraph (c) of this
Section 9.8, (c) the next Business Day after such notice was delivered to a
regularly scheduled nationally recognized overnight delivery carrier (such as
FedEx, UPS, or DHL) with delivery fees either prepaid or an arrangement,
satisfactory with such carrier, made for the payment of such fees, or (d) five
(5) Business Days after such notice was mailed by registered or certified mail,
return receipt requested, addressed as follows:


To Loan Parties:                                   Idea Sphere Inc.
632 Broadway
Suite 201
New York, New York 10012
Attn: Thomas A. Tolworthy, President
Richard H. Neuwirth, General Counsel
Fax: (212) 505-5413
To Lender:                                          38 Fountain Square Plaza
MD #10AT63
Cincinnati, Ohio  45263
Attention:  William R. Harrod


 
and
 
111 Lyons Street N.W.
MD  RMOB2C
Grand Rapids, Michigan  49503
Attention:  Andrew P. Hanson
 

 
9

--------------------------------------------------------------------------------

 



 
1.11           Exhibit 2.1 to the Credit Agreement is hereby amended in its
entirety by substituting the document attached hereto as Exhibit 2.1.  Exhibit
2.2(d) to the Credit Agreement is hereby amended in its entirety by substituting
the document attached hereto as Exhibit 2.2(d).  Exhibit 4.3(d) the Credit
Agreement is hereby amended in its entirety by substituting the document
attached hereto as Exhibit 4.3(d).  Schedule 1.2 of the Credit Agreement is
hereby amended in its entirety by substituting the document attached hereto as
Schedule 1.2 in its place. Schedule 1.3 of the Credit Agreement is hereby
amended in its entirety by substituting the document attached hereto as
Schedule 1.3 in its place. Schedule 1.4 of the Credit Agreement is hereby
deleted in its entirety. Schedule 1.5 of the Credit Agreement is hereby amended
in its entirety by substituting the document attached hereto as Schedule 1.5 in
its place. Schedule 3.3 of the Credit Agreement is hereby amended in its
entirety by substituting the document attached hereto as Schedule 3.3 in its
place. Schedule 3.5 of the Credit Agreement is hereby supplemented by the
document attached hereto as Schedule 3.5 in its place.   Schedule 3.6 of the
Credit Agreement is hereby amended by the document attached hereto as
Schedule 3.6 in its place. Schedule 3.8 of the Credit Agreement is hereby
amended in its entirety by substituting the document attached hereto as
Schedule 3.8 in its place.  Schedule 3.9 of the Credit Agreement is hereby
amended in its entirety by substituting the document attached hereto as
Schedule 3.9 in its place.  Schedule 3.12(a) of the Credit Agreement is hereby
amended in its entirety by substituting the document attached hereto as
Schedule 3.12(a) in its place.  Schedule 3.12(b) of the Credit Agreement is
hereby amended in its entirety by substituting the document attached hereto as
Schedule 3.12(b) in its place. Schedule 3.14 of the Credit Agreement is hereby
amended in its entirety by substituting the document attached hereto as
Schedule 3.14 in its place.  Schedule 3.15 of the Credit Agreement is hereby
amended in its entirety by substituting the document attached hereto as
Schedule 3.15 in its place. Schedule 3.19 of the Credit Agreement is hereby
amended in its entirety by substituting the document attached hereto as
Schedule 3.19 in its place.  Schedule 5.1 of the Credit Agreement is hereby
amended in its entirety by substituting the document attached hereto as
Schedule 5.1 in its place.


2.           Waiver of Current Defaults; Rescission of Acceleration and
Acknowledgment Regarding Default Rate; Lender Consents.


2.1           Waiver of Current Defaults.  As previously communicated by Lender
in that certain letter dated November 7, 2011 from Lender to Borrower and the
other parties thereto, and based upon financial and other information submitted
by Borrower to Lender, Borrower and Parent acknowledge that the following Events
of Default have occurred and continue to exist as of the Effective Date
(collectively, the “Current Defaults”): (a) pursuant to Section 3.1 of the
Seventh Amendment as a result of Borrower's failure to make the Seventh
Amendment Fifth Third Shareholder Loans Paydown (as defined in the Seventh
Amendment) in accordance with Section 3.1 of the Seventh Amendment; (b) pursuant
to Section 6.1(f) of the Credit Agreement as a result of the occurrence and
continuation of certain Events of Default (as defined in the Fifth Third
Shareholder Note) under the Fifth Third Shareholder Loan Documents, which
defaults are enumerated in the Shareholder Note Documents; (c) pursuant to
Section 6.1(c) of the Credit Agreement as a result of (i) Borrower's violation
of the Fixed Charge Coverage Ratio Financial Covenant for the Test Period ended
September 30, 2011 and (ii) a breach of Section 2 of the Capital Contribution
Agreement due to the failure of the Contributors (as defined in the Capital
Contribution Agreement) to make all of the required Capital Contributions (as
defined in the Capital Contribution Agreement) in cash in immediately available
funds on or before November 14, 2011 (the “Capital Contribution Default”);
(d) pursuant to Section 6.1(t) of the Credit Agreement due to the Capital
Contribution Default; (e) under Section 6.1(c) of the Credit Agreement as a
result of payments made prior to the Effective Date in contravention of the
express terms of the Owner/Affiliate Subordination Agreements; (f) pursuant to
Section 10.3 of the LaSalle Loan Agreement due to the defaults under the Credit
Agreement enumerated herein; and (g) under Section 4.9 of the Credit Agreement
as a result of the Loan Parties' failure to timely provide written notice to
Lender of any of the foregoing Events of Default set forth in the immediately
preceding clauses (a) through (f).  Borrower and Parent have requested that
Lender waive the Current Defaults.  On the terms, and subject to the conditions,
of this Amendment, Lender hereby waives the Current Defaults for the specific
periods and occurrences indicated.  The waiver provided in this Section 2.1,
either alone or together with other waivers which Lender may give from time to
time, shall not, by course of dealing, implication or otherwise: (A) obligate
Lender to waive any Event of Default, whether past, present, or future, other
than the Current Defaults, (B) constitute or be deemed to be a modification or
amendment of the Credit Agreement or any of the other Loan Documents, or
(C) reduce, restrict or in any way affect the discretion of Lender in
considering any future waiver requested by Borrower or any other Loan Party.  

 
10

--------------------------------------------------------------------------------

 



2.2           Rescission of Acceleration and Acknowledgment Regarding Default
Rate. On and after the Effective Date: (a) Lender hereby rescinds its election
to accelerate the Obligations, (b) Lender hereby revokes its demand for
immediate payment in full of the Obligations, and (c) Lender will no longer
impose the Default Rate to the Obligations based upon the Current Defaults;
provided that nothing herein is intended, or shall be construed, to limit
Lender's ability to accelerate, make demand for, or impose the Default Rate to
the Obligations based upon the occurrence of any Event of Default other than the
Current Defaults.


2.3           Lender Consents. Borrower and Parent have requested that Lender
consent to the Preferred Stock Documents, the Debt-to-Equity Conversion
Documents, and the transactions contemplated thereby (collectively, the “Pending
Equity Transactions”). On the terms, and subject to the conditions, of this
Amendment, Lender hereby consents, without recourse, representation or warranty,
to the Pending Equity Transactions.  The consent provided in this Section 2.3,
either alone or together with other waivers which Lender may give from time to
time, shall not, by course of dealing, implication or otherwise: (a) obligate
Lender to consent to any other like occurrence or transaction, in each case
past, present or future, other than the Pending Equity Transactions or as
expressly permitted by the Loan Documents without Lender's consent, or
(b) reduce, restrict or in any way affect the discretion of Lender in
considering any future consent requested by Borrower or any other Loan Party.


3.           [Intentionally Omitted].


4.           Conditions Precedent.  On or prior to the time and date that Lender
executes this Amendment, and as a condition to the effectiveness of this
Amendment, each of the following conditions precedent shall have been satisfied
in the sole judgment of Lender:


4.1           Other Documents.  With the signing of this Amendment, and as a
condition of this Amendment, Borrower will deliver to Lender: (a) an Amended and
Restated Revolving Credit Promissory Note in the form of Exhibit 2.1 attached to
this Amendment (the “Amended and Restated Revolving Note”); (b) an Amended and
Restated Term Promissory Note in the form of Exhibit 2.2(d) attached to this
Amendment (the “Amended and Restated Term Loan B Note”); (c) evidence, in form
and substance satisfactory to Lender in its sole discretion, that this
Amendment, the other Amendment Documents (as defined below), and the
transactions contemplated hereby and thereby were duly authorized by the Board
of Directors of Borrower; (d) evidence, in form and substance satisfactory to
Lender in its sole discretion, that the Reaffirmation of Guaranty and Security
(as referenced in Section 4.2) and the transactions contemplated thereby were
duly authorized by the Board of Directors or Members, as applicable, of each
Loan Party (other than Borrower); and (e) all other documents, instruments and
agreements, in form and substance satisfactory to Lender in its sole discretion,
deemed necessary or desirable by Lender to effect the amendments to Borrower's
credit facilities with Lender contemplated by this Amendment.


4.2           Reaffirmation of Guaranty and Security; Reaffirmation of
Individual Guaranties; Reaffirmation and Amendment of Capital Contribution
Agreement.  As a condition of this Amendment, Borrower and Parent shall cause
(a) each of the Loan Parties (other than Borrower) to execute the Reaffirmation
of Guaranty and Security below, (b) each of the Individual Guarantors (other
than Mark A. Fox) to execute the Reaffirmation of Individual Guaranties below,
and (c) each of the Contributors (other than Mark A. Fox) to execute the
Reaffirmation and Amendment of Capital Contribution Agreement below.

 
11

--------------------------------------------------------------------------------

 



4.3           Reaffirmations of Subordination; Amended and Restated
Subordination Agreements.  As a condition of this Amendment, Borrower and Parent
shall cause: (a) each of John Paul DeJoria and JVA Enterprises Capital, LLC to
execute the Reaffirmation of Subordination below and (b) each of William W.
Nicholson and David L. Van Andel to execute an Amended and Restated
Subordination Agreement in favor of Lender, in form and substance satisfactory
to Lender in its sole discretion.


4.4           Reaffirmation of Acknowledgment to Intercreditor Agreement.  As a
condition of this Amendment, Borrower and Parent shall cause each of the
applicable parties party thereto to execute the Reaffirmation of Acknowledgment
to Intercreditor Agreement below.


4.5           Fifth Third Shareholder Loan Documents.  As a condition of this
Amendment, Borrower shall execute and deliver, or cause to be executed and
delivered, to Lender, all in form and substance satisfactory to Lender
(collectively, the “Shareholder Note Documents”): (a) a Loan Assumption
Agreement with respect to the existing Fifth Third Shareholder Loans (the “Loan
Assumption Agreement”), duly executed by David L. Van Andel and William W.
Nicholson, (b) an Amended, Restated, and Consolidated Draw Loan Note and
Agreement with respect to the existing Fifth Third Shareholder Loans (the “Fifth
Third Shareholder Loan Note”), duly executed by David L. Van Andel and William
W. Nicholson,  and (c) all other documents, instruments and agreements deemed
necessary or desirable by Lender to effect the amendments to the Fifth Third
Shareholder Loans contemplated by the Loan Assumption Agreement and/or the Fifth
Third Shareholder Loan Note.


4.6           Eighth Amendment Loan Paydowns.  On or about November 23, 2011,
Borrower received $5,000,000, in immediately available funds, in anticipation of
the consummation of the Preferred Stock Documents (the “Initial Preferred Stock
Proceeds”).  As a condition of this Amendment, on or before the Effective Date
(collectively, the “Eighth Amendment Loan Paydowns”): (a) Borrower shall cause
that portion of the Initial Preferred Stock Proceeds that has not been used by
Borrower prior to the Effective Date for working capital purposes to be applied
to the outstanding principal balance of the Revolving Loans, (b) Borrower shall
pay to Lender an amount equal to $5,000,000, in immediately available funds
which may not be Initial Preferred Stock Proceeds or proceeds of Revolving
Loans, for application against the outstanding principal balance of the
Revolving Loans, and (c) Borrower shall pay to Lender an amount equal to
$15,000,000, in immediately available funds which may not be Initial Preferred
Stock Proceeds or proceeds of Revolving Loans, for application against the
outstanding principal balance of the Fifth Third Shareholder Loans.  Upon
Lender's receipt of the Eighth Amendment Loan Paydowns in accordance with this
Section 4.6, Lender, Parent, and Borrower hereby acknowledge and agree that
Borrower's obligations pursuant to Section 3.1 of the Seventh Amendment are of
no further force or effect.

 
12

--------------------------------------------------------------------------------

 



4.7           Eighth Amendment LaSalle Consent Letter. As a condition of this
Amendment, Borrower and Parent shall execute and deliver to Lender a consent
letter, duly executed by LaSalle and acknowledged by Borrower (the “Eighth
Amendment LaSalle Consent Letter”), in form and substance acceptable to Lender,
and including, among other things, LaSalle's consent to the application of the
Eighth Amendment Loan Paydowns in accordance with this Amendment.


4.8           Preferred Stock Documents.  As a condition of this Amendment, on
or before the Effective Date, Borrower shall execute and deliver to Lender, or
cause to be executed and delivered to Lender, as applicable, all in form and
substance (and on terms and conditions) satisfactory to Lender in its sole
discretion (collectively, the “Preferred Stock Documents”): (a) all documents,
instruments and agreements executed and delivered by Parent or any other Person
in connection with Parent's issuance of preferred stock, and (b) all other
documents, instruments and agreements deemed necessary or desirable by Lender in
connection with any of the foregoing.  Upon Lender's receipt of the Preferred
Stock Documents in accordance with this Section 4.7, Lender, Parent, and
Borrower hereby acknowledge and agree that Borrower's obligations pursuant to
Section 3.2 of the Seventh Amendment are of no further force or effect.


4.9            Debt-to-Equity Conversion Documents.  As a condition of this
Amendment, on or before the Effective Date, Borrower shall execute and deliver
to Lender, or cause to be executed and delivered to Lender, as applicable, all
in form and substance (and on terms and conditions) satisfactory to Lender in
its sole discretion (collectively, the “Debt-to-Equity Conversion Documents”):
(a) all documents, instruments and agreements executed and delivered by Borrower
or any other Person in connection with the conversion of the Owner/Affiliate
Subordinated Debt outstanding on the Effective Date (prior to giving effect to
this Amendment and the transactions contemplated hereby) owing by Borrower to
each of David L. Van Andel, William W. Nicholson, and John Paul DeJoria, and
(b) all other documents, instruments and agreements deemed necessary or
desirable by Lender in connection with any of the foregoing.


5.           Reaffirmation of Security.  Borrower, Parent and Lender hereby
expressly intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents (other than solely to the extent of the Eighth
Amendment Loan Paydowns); (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Loan Collateral granted pursuant to any Security Document evidencing, governing
or creating a Lien on the Loan Collateral.  Each of Borrower and Parent ratifies
and reaffirms any and all grants of Liens to Lender on the Loan Collateral as
security for the Obligations, and each of Borrower and Parent acknowledges and
confirms that the grants of the Liens to Lender on the Loan Collateral:
(i) represent continuing Liens on all of the Loan Collateral, (ii) secure all of
the Obligations, and (iii) represent valid, first and best Liens on all of the
Loan Collateral except to the extent of any Permitted Liens.

 
13

--------------------------------------------------------------------------------

 



           6.           Representations.  To induce Lender to accept this
Amendment, each of Borrower  and Parent hereby represents and warrants to Lender
as follows:


                      6.1           Each of Borrower and Parent has full power
and authority to enter into, and to perform its obligations under, as
applicable, this Amendment, the Amended and Restated Revolving Note, the Amended
and Restated Term Loan B Note, the Loan Assumption Agreement, the Eighth
Amendment LaSalle Consent Letter, the Preferred Stock Documents, the
Debt-to-Equity Conversion Documents, and the other Loan Documents being executed
and/or delivered in connection herewith (collectively, the “Amendment
Documents”) and the execution and delivery of, and the performance of its
obligations under and arising out of, the applicable Amendment Documents have
been duly authorized by all necessary corporate action.


                      6.2           Each Amendment Document, as applicable,
constitutes the legal, valid and binding obligations of Borrower and Parent, as
applicable, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors' rights generally.


6.3           No Event of Default has occurred and is continuing under the
Credit Agreement, other than the Current Defaults.


           7.           Costs and Expenses.  As a condition of this Amendment,
Borrower will pay and reimburse Lender, promptly upon Lender's request, for the
costs and expenses incurred by Lender in connection with this Amendment and the
transactions contemplated hereby, including, without limitation, reasonable
attorneys' fees.


8.           Entire Agreement.  This Amendment, together with the other Loan
Documents, sets forth the entire agreement of the parties with respect to the
subject matter of this Amendment and supersedes all previous understandings,
written or oral, in respect of this Amendment; provided that nothing herein or
in any of the Loan Documents shall be construed to supersede, or to have merged
into, any of the Fifth Third Shareholder Loan Documents, all of which will
remain in full force and effect.


           9.           Release.  Each of Borrower and Parent, on such Loan
Party's behalf and, as applicable, on behalf of such Loan Party's officers,
directors, members, managers, shareholders, administrators, heirs, legal
representatives, beneficiaries, affiliates, subsidiaries, successors and
assigns, hereby represents and warrants that such Loan Party has no claims,
counterclaims, setoffs, actions or causes of action, damages or liabilities of
any kind or nature whatsoever, whether in law or in equity, in contract or in
tort, whether now accrued or hereafter maturing (collectively, “Claims”) against
Lender, its direct or indirect parent corporation or any direct or indirect
affiliates of such parent corporation, or any of the foregoing's respective
directors, officers, employees, attorneys and legal representatives, or the
heirs, administrators, successors or assigns of any of them (collectively,
“Lender Parties”) that directly or indirectly arise out of, are based upon or
are in any manner connected with any Prior Related Event.  Each of Borrower and
Parent, on such Loan Party's behalf and, as applicable, on behalf of such Loan
Party's officers, directors, members, managers, shareholders, administrators,
heirs, legal representatives, beneficiaries, affiliates, subsidiaries,
successors and assigns, voluntarily releases and forever discharges and
indemnifies and holds harmless all Lender Parties from any and all Claims and
other third-party claims that may be asserted against the Lender Parties,
whether known or unknown, that directly or indirectly arise out of, are based
upon or are in any manner connected with any Prior Related Event.  “Prior
Related Event” means any transaction, event, circumstance, action, failure to
act, occurrence of any type or sort, whether known or unknown, which occurred,
existed, was taken, was permitted or begun in accordance with, pursuant to or by
virtue of (a) any of the terms of this Amendment, any other Loan Document, or
any Fifth Third Shareholder Loan Document, (b) any actions, transactions,
matters or circumstances related hereto or thereto, (c) the conduct of the
relationship between any Lender Party and any Loan Party or other Person, or
(d) any other actions or inactions by any Lender Party, all on or prior to the
Effective Date.

 
14

--------------------------------------------------------------------------------

 



           10.           Default.  Any default by Borrower or Parent in the
performance of any of such Loan Party's obligations under any Amendment Document
shall constitute an Event of Default under the Credit Agreement.


           11.           Continuing Effect of Credit Agreement; Reaffirmation of
Loan Documents.  Except as expressly amended hereby, all of the provisions of
the Credit Agreement are ratified and confirmed and remain in full force and
effect. The existing Loan Documents, except as amended by this Amendment or, as
applicable, as amended (or amended and restated) by one of the other Amendment
Documents, shall remain in full force and effect, and each of them, as
applicable, is hereby ratified and confirmed by Borrower, Parent, and Lender.


           12.           One Agreement; References; Fax Signature.  The Credit
Agreement, as amended by this Amendment, will be construed as one
agreement.  All references in any of the Loan Documents to: (a) the Credit
Agreement will be deemed to be references to the Credit Agreement as amended by
this Amendment, (b) the Revolving Note will be deemed to be references to
Amended and Restated Revolving Note, and (c) the Term Loan B Note will be deemed
to be references to the Amended and Restated Term Loan B Note.  Any Amendment
Document may be signed by facsimile signatures or other electronic delivery of
an image file reflecting the execution hereof or thereof, and, if so signed:
(i) may be relied on by each party as if the document were a manually signed
original and (ii) will be binding on each party for all purposes.


           13.           Captions. The headings to the Sections of this
Amendment have been inserted for convenience of reference only and shall in no
way modify or restrict any provisions hereof or be used to construe any such
provisions.


           14.           Counterparts.  This Amendment may be executed in
multiple counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument.


           15.           Governing Law; Severability.  This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
Ohio (without regard to Ohio conflicts of law principles). If any term of this
Amendment is found invalid under Ohio law or laws of mandatory application by a
court of competent jurisdiction, the invalid term will be considered excluded
from this Amendment and will not invalidate the remaining terms of this
Amendment.


16.           Joint Obligations.  The obligations of Borrower and Parent under
this Amendment and, as applicable, the other Loan Documents are joint, several
and primary.  No Loan Party will be or be deemed to be an accommodation party
with respect to any of the Loan Documents.

 
15

--------------------------------------------------------------------------------

 



17.           WAIVER OF JURY TRIAL. BORROWER, PARENT, AND LENDER EACH WAIVE
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT
OF OR ARISING OUT OF THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


18.           Acknowledgments Regarding Mark A. Fox, etc. Borrower, Parent and
Lender hereby acknowledge and agree that: (a) Mark A. Fox is not executing the
Reaffirmation of Individual Guaranties required to be executed by the Individual
Guarantors (other than Mark A. Fox) pursuant to this Amendment; (b) Mark A. Fox
is not executing the Reaffirmation and Amendment of Capital Contribution
Agreement required to be executed by the Contributors (other than Mark A.
Fox) pursuant to this Amendment; (c) Mark A. Fox is not executing the
Reaffirmation of Subordination required to be executed by John Paul DeJoria and
JVA Enterprises Capital, LLC pursuant to this Amendment; (d) none of Anthony
Robbins, Peter Lusk, or Mark A. Fox  is executing the Reaffirmation of
Acknowledgment to Intercreditor Agreement required to the executed by the
parties thereto pursuant to this Amendment; (e) none of Borrower, Parent, or any
other Person is released from his or its obligations under any Loan Document by
reason of any of the foregoing; and (f) nothing herein is intended, or shall be
construed, to release any of Anthony Robbins, Peter Lusk, or Mark A. Fox from
his respective obligations under any of such Loan Documents, as applicable.


[Signature Page Follows]

 
16

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, Borrower, Parent and Lender have executed this
Amendment by their duly authorized officers as of the Effective Date.


TWINLAB CORPORATION
IDEA SPHERE INC.




By:   /S/ Thomas A
Tolworthy                                                                      
Thomas A. Tolworthy, President and CEO


FIFTH THIRD BANK




By:   /S/ Andrew P.
Hanson                                                                                 
Andrew P. Hanson, Vice President



 












 

SIGNATURE PAGE TO
EIGHTH AMENDMENT TO CREDIT AGREEMENT
 
17

--------------------------------------------------------------------------------

 












